Exhibit 10.2 

 

AMENDMENT TO LICENSE AGREEMENT

 

Relating to

 

Encapsulated Cells Producing Viral Particles

 

and

 

Encapsulated Cells Expressing Biomolecules

 

 

 

 

LICENSORS



 

BAVARIAN NORDIC A/S, reg. no. 16271187,

 

a company incorporated in Denmark, whose registered office is at Bøgeskovvej 9,
DK-3490 Kvistgárd, Denmark

 

 

and

 

GSF • Forschungszentrum für Umwelt u. Gesundhelt GmbH,

 

Ingolstädter Landstr. 1, D-85764 Neuherberg, Deutschland

 

 

and

 

 

 

LICENSEE

 

Bio Blue Bird AG,

 

Pflugstr. 7, FL-9490 Vaduz, Liechtenstein

 

 

 

 

 

 

 

 

 

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 

 

 



This Amendment is made effective the twentieth day of December 2006 between:

 

(1)BAVARIAN NORDIC A/S, reg. no. 16271187, a company incorporated in Denmark,
whose registered office is at Bøgeskovvej 9, DK-3490 Kvistgárd, Denmark
(“BAVARIAN NORDIC”) and



(2)  

GSF • Forschungszentrum für Umwelt u. Gesundhelt GmbH, Ingolstädter Landstr. 1,
D-85764 Neuherberg, Deutschland (“GSF”)

(BAVARIAN NORDIC and GSF jointly referred to as “LICENSORS) and

 



(3)Bio Blue Bird AG, Pflugstr. 7, FL-9490 Vaduz, Liechtenstein (“LICENSEE”).

 

Whereas:

 

(A)LICENSEE and LICENSORS entered into a License Agreement on 6 July 2005 (the
"License Agreement") whereby LICENSEE was granted a non-exclusive license to, in
particular, further develop, make, have made (including services under contract
for Licensee or sub-licensee, by Contract Manufacturing Organizations, Contract
Research Organisations, Consultants, Logistics Companies or others), obtain
marketing approval, sell and offer for sale the Licensed Product or otherwise
use the Licensed Patent Rights in the Territory within the Field of this
Agreement.



(B)LICENSEE and LICENSORS now want to amend said License Agreement in order to
reflect that the license granted shall be exclusive and the royalty rate
increased and LICENSEE taking over expenses;



(C)LICENSEE and LICENSOR now also want to amend said License Agreement to make
clear that the license will survive as a license granted by one of the LICENSORS
if the other LICENSOR rejects performance under this Agreement due to any
actions or declarations of insolvency;



(D)LICENSEE and LICENSORS agree that except as amended hereby, the provisions of
the License Agreement remain unchanged and in full force and effect.

 

It is agreed:

 



1Licence



1.1The license granted in Clause 3.1 and 4 of the License Agreement shall be
changed from a non-exclusive into an exclusive license.



2Royalty Payments



2.1The royalty rate according to Clause 5.1 of the License Agreement shall be
increased from [*************] of Net Sales Value of each Licensed Product sold
by LICENSEE and/or its Affiliates and/or its sub-licensees to a buyer.

 

3Intellectual Property- Patent Prosecution



3.1Clauses 6.1, 6.2, 6.4 and 6.5 of the License Agreement shall remain unchanged
but Clauses 6.3 and 6.6 shall be changed to reflect changes to the
responsibilities of the parties concerning filing, prosecution, maintenance etc.
of the Licensed Patent Rights. Therefore, Clauses 6.3 and 6.6 shall be deleted
and replaced by the following wording:



 

 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



2

 

 

Clause 6.3

 

Patent Prosecution. LICENSORS shall have the sole and exclusive right, except as
otherwise provided below, to file, prosecute and maintain any patents with
claims covering inventions in the Licensed Patent Rights. LICENSORS shall use
good faith, diligent efforts to file, prosecute, and maintain such patents,
including Supplementary Protection Certificates (“SPC”), and shall consider the
best interest of both LICENSEE and LICENSORS in so doing. As of the first day of
January 2007 LICENSEE will bear LICENSORS' external attorneys’ costs and
official fees necessary for filing, prosecuting and maintaining any patent
claims covering inventions in the Licensed Patent Rights. LICENSORS' internal
costs will be borne by themselves. At the end of each calendar quarter LICENSORS
shall send LICENSEE a detailed specification of external costs and fees incurred
in that quarter, if any. Upon receipt of such specification LICENSEE shall pay
the external costs and fees within one month to the invoicing LICENSOR. Upon
request from the LICENSEE, the invoicing LICENSOR shall provide invoices or
other documents evidencing the external costs and fees.



 

If LICENSORS decline to file or prosecute a patent or SPC application or
maintain a patent within the Licensed Patent Rights, LICENSORS shall timely, at
least three months before any relevant deadline, notify LICENSEE and LICENSEE
may thereafter file and prosecute at its expense a patent or SPC application or
maintain a patent claiming such invention. LICENSORS shall in such case provide
to LICENSEE all necessary assistance, in particular assignment declarations and
copies of all relevant patent office correspondence and copies of the relevant
patent application and all patent documents. As a result of its maintenance of
such patents or filing and or prosecution of such patent or SPC applications (or
paying any fees according to this Clause), LICENSEE shall obtain all rights in
these patents (including SPCs) and patent applications for that jurisdiction and
cease to be obliged to further pay royalties here based on said patents
(including SPCs) or patent applications prosecuted or maintained at its own
expense.

 

Clause 6.6

 

Enforcement of Licensed Patent Rights. LICENSEE shall have the initial right,
but not the obligation, to institute, prosecute and control at its own expense
and by counsel of its own choice, any action or proceeding with respect to
infringement of any Licensed Patent Rights. If LICENSEE does not want to
institute, prosecute and control at its own expense and by counsel of its own
choice, any action or proceeding with respect to infringement of any Licensed
Patent Rights in the Territory, then LICENSORS shall have the right, but not the
obligation, to institute, prosecute and control at its own expense and by
counsel of its own choice, any action or proceeding with respect to infringement
of any Licensed Patent Rights. LICENSORS will have the right to be represented
in any action or proceeding brought by LICENSEE by counsel of its own choice and
at its own expense. Apart from that, the Party controlling any suit under this
Clause 6.4 shall bear all costs and expenses of such suit. All damages or other
monies awarded or received in settlement of such suit shall be used to reimburse
each Party for all costs and expenses incurred in such infringement action,
however, starting with the costs and expenses of the Party controlling the suit.
Any additional amounts shall belong to the Party controlling the suit. No
settlement, consent, judgment or other voluntary final disposition of such suit
may be entered into without the consent of LICENSEE, whose consent shall not be
unreasonably withheld.



 

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



3

 

 

4Miscellaneous



4.1The terms of this license will survive as a license granted by one of the
LICENSORS if the other LICENSOR rejects performance under this Agreement due to
any actions or declarations of insolvency based on applicable laws of
liquidation.



4.2This Amendment may be executed in one or more counterparts, each of which
shall be an original and all of which shall constitute together the same
document.

 

 

[amendment_image.jpg] 

 

 

 

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



4

 